Case 5:20-cv-00209-SVW-KES Document 15 Filed 02/12/21 Page 1 of 1 Page ID #:94



  1
  2
  3                                                                       JS-6
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DURJAN SINGH,                              Case No. 5:20-cv-00209-SVW-KES
 12                   Petitioner,
 13          v.                                              JUDGMENT

 14    SECRETARY OF DHS, et al.,
 15                   Respondents.
 16
 17
 18         Pursuant to the Court’s Order Accepting Report and Recommendation of
 19   U.S. Magistrate Judge,
 20         IT IS ADJUDGED that Grounds 1, 2, and 3 of the Petition are dismissed as
 21   moot and Ground 4 of the Petition is dismissed for lack of subject matter
 22   jurisdiction.
 23
 24   DATED: ___________________
               February 12, 2021            ____________________________________
 25                                         STEPHEN V. WILSON
                                            UNITED STATES DISTRICT JUDGE
 26
 27
 28
